Citation Nr: 1510329	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  13-04 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction.

2.  Entitlement to a rating higher than 60 percent for hypertensive heart disease.

3.  Entitlement to a rating higher than 40 percent for spondylolisthesis with degenerative disc disease of the lumbar spine.

4.  Entitlement to service connection for left leg radiculopathy.  

5.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder.

6.  Entitlement to a total disability rating based upon individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to November 1984, from April 1986 to October 1987, and from December 1989 to November 2003. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

Following the issuance of the most recent statement of the case, the Veteran submitted additional evidence and waived the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304.

The claims other than the issue of service connection for erectile dysfunction are  addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The most probative evidence indicates the Veteran's erectile dysfunction was not shown in service or for many years thereafter, and is not caused or aggravated by his service-connected hypertensive heart disease.

CONCLUSION OF LAW

The requirements for establishing service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veteran s Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  Here, VCAA notice was provided by a June 2009 letter.  The case was last readjudicated in December 2012.

In any event, neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior cases law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing harmful or prejudicial error normally falls on the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

Relevant to VA's duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post-service treatment records, Social Security Administration records, a VA examination reports. 

Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board will proceed to review the merits of the issues on appeal.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 
§ 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

A disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of  a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.

In order to establish entitlement to secondary service connection, there must be competent evidence of a current disability; a service-connected disability; and competent evidence establishing a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is    an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran claims service connection for erectile dysfunction as secondary to hypertensive heart disease.  Specifically, he contends that medication prescribed for his heart disability caused him to develop erectile dysfunction. 

As an initial matter, the record reflects that the Veteran has been diagnosed with and treated for erectile dysfunction.  Based on the above, the Board finds that the Veteran has met the current disability requirement for purposes of continuing the analysis of the claim for service connection.  Thus, the remaining question before the Board is whether such disability is related to service or the service-connected hypertensive heart disease.  Upon review of the record, the Board finds that the most probative evidence is against the claim.  

The evidence does not show, nor does the Veteran claim, that erectile dysfunction had its onset in service.  The first indication in the record is a VA clinical treatment note in June 2008, which contained an assessment of erectile dysfunction and an indication that he was to start on medication.  

On VA examination in October 2009, the VA examiner opined that the Veteran's erectile dysfunction was less likely as not caused by or a result of medications for his heart disability.  The examiner noted that the Veteran had been on medications for erectile dysfunction since 2008.  The examiner noted that Amlodipine could give sexual dysfunction as a psychiatric side effect in 1 to 2 percent of the population according to the medication label.  From a genitourinary standpoint, erectile dysfunction was not reported as a side effect.  In regards to Lisinopril, impotence was rated as an uncommon side effect.  Finally, pertaining to HCTZ, impotence was also rated as an uncommon side effect.  This uncommon side effect was temporary while taking the medication, and usually resolved once the medications were stopped.  Therefore, it did not constitute a disability.

The VA examiner's opinion was rendered following examination of the Veteran and review of the claims file, and provided adequate rationale for the conclusions reached.  Accordingly, the opinion is entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is     the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  There is no competent medical opinion of record linking the current erectile dysfunction to service or the service-connected hypertensive heart disease.  

While the Veteran believes that his erectile dysfunction is related to the service-connected hypertensive heart disease and medication therefor, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the etiology of his erectile dysfunction is not capable of lay observation, and requires medical expertise to determine.  Accordingly, his opinion as to the etiology of erectile dysfunction is not competent medical evidence.  The Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions.  

Ultimately, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  38 U.S.C.A. § 5107(a) (West 2014).  However, no competent opinion supporting the claim has been provided.  Thus, for all the foregoing reasons, the claim for service connection for erectile dysfunction is denied.  

In reaching the decision to deny this claim, the Board has considered the applicability of the "benefit-of-the-doubt" rule is not for application because the most probative evidence of record is against the claim.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for erectile dysfunction is denied.  


REMAND

The Veteran was last examined for his heart and back disabilities by VA in October 2009.  Private medical records have been submitted that suggest a possible change in the Veteran's conditions, although those records date only to 2013.  As the current status of the Veteran's disabilities is unclear, new VA examinations are warranted.  In addition, the 2013 private treatment records suggest the Veteran underwent a cardiac catheterization in 2011 or 2012 in West Palm Beach, but the records do not appear to be contained in the claims file.  Such records should be requested on remand.  Updated VA and private treatment records should be also be requested.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The issue of entitlement to a TDIU is inextricably intertwined with the Veteran's claims for increased ratings for his heart and back, that issue is also remanded.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue).  

Finally, a November 2012 rating decision denied the Veteran's claims for service connection for left leg radiculopathy and a psychiatric disorder, to include PTSD and depressive disorder.  The record also reflects that the Veteran filed a timely notice of disagreement to that rating decision in January 2013.  However, there is no evidence in the Veteran's claims file that a statement of the case has been issued regarding his appeal.  As such, the Board is required to remand the case for issuance of the statement of the case.  Manlicon v. West, 12 Vet. App. 238 (1999).  After the AOJ has issued the statement of the case, the appeal should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case that addresses the claims for service connection for left leg radiculopathy and a psychiatric disorder, to include PTSD and depressive disorder, so that the Veteran may have the opportunity to complete an appeal on these issues (if he so desires) by filing a timely substantive appeal.  The claims should only be returned to the Board if a timely substantive appeal is filed.

2.  Request the Veteran to identify all medical providers from whom he has received treatment for heart disease and the lumbar spine disorder, to include the facility where he underwent a cardiac catheterization in 2011      or 2012, and complete and return an appropriate authorization form for each treatment provider identified.  After obtaining the completed release form, request all relevant records identified that are not duplicates of those already contained in the claims file.  If the requested records cannot be obtained, the Veteran should be notified of such. 

3.  Obtain relevant VA treatment records dating since September 2012.

4.  After associating all available records requested above with the claims file, schedule the Veteran for a VA heart examination to determine the current severity of his service-connected hypertensive heart disease.  The claims file should be reviewed by the examiner in conjunction with the examination.  All necessary studies or tests are   to be accomplished and all clinical findings should be reported in detail.  The examiner should set forth all examination findings.  The examiner should also describe what impact, if any, the Veteran's hypertensive heart disability has on his ability to obtain and maintain employment.  A rationale for any opinion expressed should be provided.

5.  Schedule the Veteran for a VA spine examination       to determine the current severity of his lumbar spine disability.  The examiner must review the claims file in conjunction with the examination.  The examiner should describe all symptomatology, to include orthopedic and neurological symptoms, associated with the lumbar spine disability.  All indicated tests should be performed and   all findings should be reported in detail, including range of motion of the lumbar.  The examiner should also document, to the extent possible, the frequency and duration of incapacitating episodes of disc disease (acute signs and symptoms of intervertebral disc syndrome that have required bed rest prescribed by a physician and treatment by a physician).  

The examiner should also describe what impact, if any, the Veteran's spondylolisthesis with degenerative disc disease of the lumbar spine has on his ability to obtain and maintain employment.  A rationale for any opinion expressed should be provided.

6.  After the above has been completed, obtain a VA medical opinion as to whether the Veteran's service-connected disabilities (hypertensive heart disease, spondylolisthesis with degenerative disc disease of lumbar spine, right ankle fracture residuals, left knee tendinitis, tinnitus, hypertension, right ear hearing loss) considered together, render him unable to obtain or maintain gainful employment.  The claims file must be reviewed prior to issuance of the opinion.  The examiner should explain the rationale for the opinion provided. 

7.  Thereafter, the claims for increased ratings for hypertensive heart disease and the low back disability,  and the claim for a TDIU, should be readjudicated.          If these claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case and be afforded an appropriate period of time to respond before the case is returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


